DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
                                                    Election/Restriction 
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 01, 2021.
Claim Rejections - 35 USC § 112
Claims  9, 20, 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, it is unclear how the composition can comprise 95% of the polyamide mixture without exceeding 100%.

In claim 20, it is unclear how the composition can comprise 85% of the polyamide matrix without exceeding 100%.
In claim 25, the article Markush group recitation is missing “and” before the last species member. In this regard, the favored recitation per claim 26 is noted.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-14, 18, 19, 25, 26 and 29 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2002/0179888 (Montanari). 
Montanari discloses a transparent composition comprising:
 semi-crystalline polyamide (meets Applicants’ semi-crystalline polyamide);
 amorphous polyamide (meets Applicants’ amorphous polyamide); and
 up to 40% supple polyamide copolymer (PEBA12) containing polyamide blocks and polyether blocks (reasonably meets Applicants’ PEBA impact modifier embodiment per [0093] and overlaps content thereof),
wherein the composition has good impact strength and a light transmission greater than 80% (meets Applicants’ transmittance) (e.g., abstract, [0016], [0021], [0028], examples, claims).  In Example 3, Montanari sets forth a composition comprising 20% supple PEBAX12 (C) (meets Applicants’ impact modifier content) having a light transmission greater than 80% (meets Applicants’ transmittance).  It is notable that Applicants’ disclosure “In one embodiment, PEBA are excluded from definition of impact modifier” [0093], implicitly discloses that PEBA are impact modifiers.
As to claims 1, 2 and 11, it is reasonably believed that Montanari’s Example 3 reasonably meets Applicants’ refractive index difference of less than or equal to 0.006 given that the composition has a light transmission greater than 80%.  That is, given that all of Applicants’ compositions having a transmittance of at least 75% are governed by a refractive index less than 0.006 (Table [0191]), it is reasonable to presume that In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to Applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Montanari.
As to claims 3 and 18, Montanari’s Example 3 comprises 50% polyamide 11 (PA11) and 25% amorphous polyamide (meets Applicants’ matrix mixture comprising 62% semi-crystalline polyamide having formula A/Z wherein A is obtained from lauryl lactam and Z is 0% and 37% amorphous polyamide).
As to claim 6, the aliphatic oligomer is not required.

As to claim 9, Montanari’s Example 3 comprises 80% of the polyamide mixture and 20% of the supple PEBAX12 impact modifier. It is reasonably believed that said similarly-constituted composition would inherently possess the same impact properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
As to claims 12 and 13, Montanari exemplifies the aliphatic polyamide PA11.
As to claim 14, Montanari exemplifies PA12/BMACM,TA/BMACM,IA (meets Applicants’ polyamide having a repeat unit A1 obtained from lauryllactam, a unit X1 obtained from a cycloaliphatic diamine and a unit Y1 obtained from aromatic diacids).
As to product-by-process claim 19, “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.
As to claims 25, 26 and 29, Montanari discloses films and sheets for skis (e.g. [0033], [0089]).
Montanari anticipates the above-rejected claims in that it is reasonably believed that the exemplified composition, having a transparency of greater than 80%, meets Applicants’ refractive index difference.  This is particularly so, given that Applicants’ compositions having a transmittance of at least 75% are governed by a refractive index .  
Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0179888 (Montanari) described hereinabove.
As to claim 30, Montanari discloses articles obtained by melt blending the components in an extruder to produce granules which are then injection molded (e.g., [0001], [0089], claim 16).  It would be within the purview of one having ordinary skill in the art to determine the appropriate extrusion temperature (inclusive of that presently claimed) to melt blend the components.
Claims 1-3, 6-9, 11-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0173596 (Montanari).
Montanari discloses a transparent composition comprising:
(A) semi-crystalline polyamide (meets Applicants’ semi-crystalline polyamide);
(B) amorphous polyamide (meets Applicants’ amorphous polyamide);
(C) up to 40% supple polyamide copolymer (PEBA) containing polyamide blocks and polyether blocks (reasonably meets Applicants’ PEBA impact modifier embodiment per [0093] and overlaps content thereof); and
(M) up to 40% supple modifier (meets Applicants’ impact modifier and overlaps content thereof),
reasonably meets Applicants’ refractive index difference) and the composition has good impact strength and a light transmission greater than 80% (meets Applicants’ transmittance) (e.g., abstract, [0030], examples, claims).  In Table 2, Montanari sets forth Examples 9 and 19 comprising a total of 16% impact modifier, i.e., 10% supple PEBAX (C) (meets Applicants’ impact modifier) and 6% supple functionalized polyolefin modifier L3210 (M) (meets Applicants’ impact modifier), wherein the compositions have a light transmission greater than 80% (meets Applicants’ transmittance).  It is notable that Applicants’ disclosure “In one embodiment, PEBA are excluded from definition of impact modifier” [0093], implicitly discloses that PEBA are impact modifiers. Inasmuch as all of Applicants’ compositions having a transmittance of at least 75% are governed by a refractive index less than 0.006 (Table [0191]), it is reasonable to presume that Montanari’s compositions having a light transmission greater than 80% would necessarily have a refractive index less than 0.006. 
In essence, Montanari’s exemplified compositions differ from present claims 1, 2 and 11 in that the total impact modifier content of 16% is slightly outside the presently claimed range of “17 to 27%”. Inasmuch as Montanari discloses the use of up to 20% of the supple PEBA (C) and/or supple modifier (M) as advantageous (Table 1), it would have been within the purview of Montanari, and obvious to one having ordinary skill in the art, to either increase the 10% PEBA to 11% or the 6% L3210 to 7% to engender a composition having a total 17% impact modifier content with the reasonable expectation of success.  To the extent said modified composition is close enough to the exemplified Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l). Moreover, given that said modified compositions meet the requirements of the present claims in terms of the types of materials added, impact modifier content and transmittance, it is reasonably believed that they would necessarily possess the same impact strength (claim 1), fatigue resistance (claim 2) and haze (claim 11) properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	
As to claims 3, 18 and 21, Montanari’s examples comprise 59% polyamide 11 (PA11) or polyamide 12 (PA12) and 25% amorphous polyamide (meets Applicants’ matrix mixture comprising 70% semi-crystalline polyamide having formula A/Z wherein A is obtained from lactam and Z is 0% and 30% amorphous polyamide).


As to claims 7 and 8, Montanari’s examples do not contain any of the recited materials.
As to claim 9, Montanari’s modified examples would comprise 83% of the polyamide mixture and 17% of impact modifier. It is reasonably believed that said similarly-constituted compositions would necessarily possess the same impact properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
As to claims 12, 13 and 22, Montanari exemplifies PA11 and PA12.
As to claim 14, Montanari exemplifies PA12/BMACM,TA/BMACM,IA (meets Applicants’ polyamide having a repeat unit A1 obtained from lauryllactam, a unit X1 obtained from a cycloaliphatic diamine and a unit Y1 obtained from aromatic diacids).
As to claims 15, 16, 23 and 24, an amorphous polyamide 11/B10 is within the purview of Montanari’s disclosure ((e.g., abstract, [0015], [0053-0057]).  Accordingly, its use in place of the exemplified amorphous polyamide would have been obvious to one having ordinary skill in the art. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 17, SEBS block copolymers are within the purview of Montanari’s viable supple modifiers (M) [0091].  Accordingly, its use in place of the exemplified supple modifiers (M) would have been obvious to one having ordinary skill in the art. Case law holds that the selection of a known material based on its suitability for its Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to product-by-process claim 19, “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.
As to claim 20, it is within the purview of Montanari’s inventive disclosure to increase the 6% supple modifier (M) amounts per Examples 7, 8, and 18 to amounts falling within the scope of the presently claimed range of 17 to 27 % with the reasonable expectation of success. This is particularly so given Montanari discloses the use of up to 20% supple modifier (M) as advantageous (Table 1).  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 25 and 26, Montanari discloses similar articles (e.g. [0034]).
As to claim 29, it is within the scope of Montanari’s inventive disclosure, and obvious to one having ordinary skill in the art, to use the compositions to manufacture a wide variety of polyamide-based articles inclusive of ski articles, spectacle frames (e.g., [0001], [0107]).

Response to Arguments
10.	Applicant's arguments and amendments filed July 12, 2021 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over U.S. 2002/0173596 (Montanari). The 35 USC 102 rejection over said reference, however, has been withdrawn.
Applicants’ contention that Montanari provides no teaching or suggestion to arrive at the presently claimed range of 17 to 27% impact modifier is not well taken. 
As to claim 1, the “at least one impact modifier” reads on Montanari’s combined PEBA and L3210 impact modifiers. Inasmuch as Montanari discloses the use of up to 20% combined supple  PEBA (C) and supple modifier (M) as advantageous (Table 1), it would have been within the purview of Montanari, and obvious to one having ordinary skill in the art, to either increase the 10% PEBA to 11% or the 6% L3210 to 7% to engender a composition having a total 17% impact modifier content with the reasonable expectation of success.  To the extent said modified composition is close enough to the exemplified compositions having a total of 16% impact modifier, a prima facie case of obviousness exists because one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l).  As to claim 20 which excludes a PEBA impact modifier, it is within the purview of Montanari’s inventive disclosure to increase the 6% supple modifier (M) amounts per 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765